FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUZ ANABELI ESCOBAR ENRIQUEZ,                     No. 11-73287
a.k.a. Luz Anabeli Escobar Enrique,
                                                  Agency No. A077-981-537
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Luz Anabeli Escobar Enriquez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo claims of due process violations,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and we deny the

petition for review.

      The BIA properly determined that the IJ did not violate Escobar Enriquez’s

due process rights by failing to advise her that she had a right to apply for asylum,

where Escobar Enriquez never expressed a fear that she would be harmed if

returned to Guatemala, the record does not otherwise suggest a basis for any such

fear, and Escobar Enriquez had recently voluntarily returned to Guatemala for two

weeks. See Valencia v. Mukasey, 548 F.3d 1261, 1262-63 (9th Cir. 2008) (there is

no requirement that an alien be advised of the availability of asylum where there is

no apparent eligibility for it); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice for a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73287